MORRISON, Judge.
The offense is passing as true a forged instrument; the punishment, three years and six months.
No statement of facts accompanies the record.
By Bill of Exception #1 complaint is made of the refusal of the Court to grant a certain defensive charge. The bill contains no recitation of fact to demonstrate that such a charge should have been given. In the absence of a statement of facts bills of exception to the Court’s charge cannot be considered. Williams v. State, Tex.Cr.App., 378 S.W.2d 325, and cases there cited.
The judgment is affirmed.